Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the appeal for reappraisement enumerated in Schedule “A”, attached hereto and made a part hereof, consists of Pas Sodium, a coal-tar product, which was appraised on the basis of American selling price, as defined under the provisions of Section 402(g) of the Tariff Act of 1930, and subject to duty thereunder by reason of Paragraph 28(a) of said Act.
IT IS FURTHER .STIPULATED AND AGREED that the American selling price on the date of exportation for said Pas Sodium, as defined under the provisions of Section 402(g) of said Act, is $1.90 per pound, net weight, less 1% packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement is abandoned as to any other merchandise listed on the invoice, and that this appeal may be deemed to be submitted for decision upon this stipulation.
Upon the agreed facts of record, I find and hold that American sellingprice, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, is the proper basis for the determination of the merchandise here involved, and that such value is $1.90 per pound, net weight, less 1 per centum packed.
Insofar as the appeal relates to other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.